Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The instant claim recites “an operator manually operating” at line 2.  This is considered as encompassing a human organism therefore the instant claim is being rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0085696 A1 to Morris et al. (hereinafter “Morris”) in view of U.S. Patent Application Publication No. 2006/0266097 A1 to Eickhoff (hereinafter “Eickhoff”).

Regarding Claim 1, Morris teaches a sensor installation (see abstract, Fig. 1)comprising: 
a sensor module (see gas sensor module comprising a gas sensor 102 and a gas sensor housing 104, Fig. 1, see paragraph [0013]): 
a sensing element (gas sensor 102, Fig. 1) within the sensor module (see arrangement at Fig. 1) that senses a characteristic of an environment (see paragraph [0013]);

a filter assembly (filter assembly 106, Fig. 1, see paragraphs [0013], [0014]) coupled to the sensor module housing (see arrangement at Fig. 1 illustrating the gas sensor housing 104 coupled to the filter assembly 106, see also descriptions at paragraphs [0014] – [0015]). 
Morris does not explicitly teach wherein the filter assembly comprises a calibration port configured to provide a direct fluid pathway to the sensing element. 
Eickhoff, in the field of self-calibrating gas detectors, teaches a gas detector (see gas detector 10, Figs. 1, 2, see paragraph [0020]) comprising a calibration port (see movable plate 24a containing orifice 24b through which an inflow of ambient atmosphere flows and allows calibration gas 32 to be presented to the gas sensor 30, see also ports at the gas sensor 30 and the gas generator 26, see description at paragraph [0027] and Figs. 1, 2) configured to provide a direct fluid pathway (see flow path 12 that allows the calibration gas 32 to flow, Figs. 1, 2 and paragraphs [0024], [0027]) to the sensing element (see sensing element 30, Fig. 2, paragraph [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas detector having a calibration port assembly of Eickhoff into Morris in order to allow self-calibration of the gas detector thus improving manufacturing costs, size and weight of the detector.  The modification further allows for a more accurate, sensitive and reliable detector.

Regarding Claim 2, Morris as modified above teaches wherein the filter assembly (see filter assembly 106 that is coupled to gas sensor housing 104 through gasket 112 as described at paragraph [0015]) is a detachable filter assembly configured to releasably couple to the sensor module housing (see paragraphs [0015] and [0017], Figs. 1, 3).  

Regarding Claim 3, Morris as modified above teaches wherein the filter assembly (106, Fig. 1 and/or 300, Fig. 3) further comprises an attachment mechanism (latching features 302, Fig. 3, see paragraph [0017]) configured to attach the filter assembly (106 and/or 300) to the sensor module housing (104, Fig. 1, see paragraph [0017]).  

Regarding Claim 4, Morris as modified above teaches wherein the filter assembly further comprises a securing mechanism (“U” shaped body 314 and protrusion 304, Fig. 3) configured to secure the filter assembly (300, Fig. 3) to the sensor module housing (see for instance the latching features 302 comprising an inverted “U” shaped body 314 and a protrusion 304 that is configured to be received by a receiving portion in a gas sensor housing, see paragraph [0019]).  

Regarding Claim 5, Morris in view of Eickhoff as modified above teaches wherein the calibration port further comprises a coupling mechanism (see paragraph [0010] of Eickhoff describing the self-calibrating gas detector coupled to gas sensors, see also Figs. 1, 2 showing multiple coupling mechanisms of the self-calibrating gas detector 10 that allows coupling as seen for instance coupling mechanism of the moveable plate 24a and coupling of generator 26 and sensor 30 to the path 12).  

Regarding Claim 6, Morris in view of Eickhoff as modified above teaches wherein the fluid pathway (sampling path 12, Fig. 10 of Eickhoff) is substantially enclosed (see the enclosed path 12, Fig. 10 of Eickhoff).  

Regarding Claim 7, Morris in view of Eickhoff as modified above teaches comprising a calibration channel permanently coupled to and in fluid communication with the calibration port (see for instance connection regions/channels between the self-calibrating detector 10 and the gas sensor 30 and gas generator 26 as seen at Fig. 2 of Eickhoff).  Even though Eickhoff teaches the connection regions/channels as indicated above, Eickhoff is silent regarding the connection channels as being a hose.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 8, Morris in view of Eickhoff as modified above teaches a calibration tube coupled to the calibration port and to a fitting wherein the fitting is in fluid communication with a calibration hose (see for instance connection regions/channels/tube between the self-calibrating detector 10 and the gas sensor 30 and gas generator 26 as seen at Fig. 2 of Eickhoff that can be considered as the calibration “tube” coupled to the port/opening as seen at Fig. 2.  Note that “fitting” as Eickhoff teaches the arrangement as indicated above, Eickhoff is silent regarding the fitting is in fluid communication with a calibration hose.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 9, Morris teaches a detachable filter assembly (see replaceable filter assembly 300, Fig. 3, see paragraph [0017]) comprising: 
a filter (see filter element 308, Fig. 3, see paragraph [0018]); 
a filter assembly housing (see filter housing 310, Fig. 3, see paragraph [0017]) defining a body of the filter assembly (see arrangement at Fig. 3); 
an attachment mechanism (latching features 302, Fig. 3, see paragraph [0017]) configured to couple to a sensor installation (see paragraph [0017] describing the filter housing 310 comprising latching features 302 configured to couple filter assembly 300 to a gas sensor housing of for instance Fig. 1); 
a securing mechanism (“U” shaped body 314 and protrusion 304, Fig. 3) configured to mate with a mating feature on the sensor installation (see for instance the latching features 302 comprising an inverted “U” shaped body 314 and a protrusion 304 
 Morris does not explicitly teach wherein a calibration port configured to provide a direct fluid pathway to the sensing installation. 
Eickhoff, in the field of self-calibrating gas detectors, teaches a gas detector (see gas detector 10, Figs. 1, 2, see paragraph [0020]) comprising a calibration port (see movable plate 24a containing orifice 24b through which an inflow of ambient atmosphere flows and allows calibration gas 32to be presented to the gas sensor 30, see description at paragraph [0027] and Figs. 1, 2) configured to provide a direct fluid pathway (see flow path 12 that allows the calibration gas 32 to flow, Figs. 1, 2 and paragraphs [0024], [0027]) to the sensing installation (see sensing element 30, Fig. 2, paragraph [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas detector having a calibration port assembly of Eickhoff into Morris in order to allow self-calibration of the gas detector thus improving manufacturing costs, size and weight of the detector.  The modification further allows for a more accurate, sensitive and reliable detector.

Regarding Claim 10, Morris as modified above teaches wherein the attachment mechanism comprises an inverted "U" shaped body (“U” shaped body 314, Fig. 3).  

Regarding Claim 11, Morris as modified above teaches wherein the attachment mechanism comprises a cylindrical body (see attachment mechanism 302 generally comprising a cylindrical body as shown at Fig. 3).  

Regarding Claim 12, Morris as modified above teaches wherein the securing mechanism comprises a protrusion (protrusion 304, Fig. 3) configured to be receivably coupled to the mating feature (see paragraph [0019] and arrangement at Fig. 3).  

Regarding Claim 13, Morris in view of Eickhoff as modified above teaches wherein the fluid pathway (flow path 12 of Eickhoff) is substantially enclosed (see arrangement at Figs. 1, 2 of Eickhoff).  

Regarding Claim 14, Morris as modified above teaches wherein the body comprises open sensor detection areas configured to provide fluid access to a sensing element (see arrangement at Fig. 1 comprising filter element 108 thus allowing fluid access to/from the sensor element 102).  

Regarding Claim 15, Morris as modified above teaches wherein the senor module (see for instance sensor module 408, Fig. 4A) includes a guide (see receiving portions 416, Fig. 4A, see paragraph [0024]) that positions the sensor module (408) into a correct installation configuration (see arrangement at Fig. 4A and description paragraph [0024]).  

Regarding Claim 16, Morris as modified above teaches wherein the calibration port comprises coupling mechanisms (see paragraph [0010] of Eickhoff describing the self-calibrating gas detector coupled to gas sensors, see also Figs. 1, 2 showing multiple coupling mechanisms of the self-calibrating gas detector 10 that allows coupling as seen for instance coupling mechanism of the moveable plate 24a, coupling of generator 26 and sensor 30 to the path 12) configured to secure a calibration channel to the calibration port (see for instance connection regions/channels between the self-calibrating detector 10 and the gas sensor 30 and gas generator 26 as seen at Fig. 2 of Eickhoff).  Even though Eickhoff teaches the connection regions/channels as indicated above, Eickhoff is silent regarding the connection channels as being a hose.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding Claim 17, Morris in view of Eickhoff as modified above teaches wherein the calibration port is at an offset angle relative to the sensor installation (see arrangement of Eickhoff at Figs. 1 and 2).  Even though Eickhoff teaches the arrangement being at an angle, Eickhoff does not explicitly teach the angle being at an offset angle, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the calibration port as In re Stevens, 1010 USPQ 284 (CCPA 1954).  

Claims 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff.

Regarding Claim 18, Eickhoff teaches a method of providing calibration fluid to a sensor installation (see abstract, see paragraphs [0010], [0020], Figs. 1, 2) comprising: 
coupling a detachable filter assembly to the sensor installation (see paragraphs [0010], [0020] describing a self-calibrating gas detector incorporating a flow path (12) with a gas inlet and an orifice where a generator of calibration gas (26) and a gas sensor (30) are coupled to the path (12), note that as indicated at paragraph [0013], the invention can comprise of a filter to cover the inlet of the flow path 12, thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the self-calibrating detector comprising the filter as a filter assembly since Eickhoff indicates that such sensors can be used within the self- calibrating detector), wherein the detachable filter assembly (10, 10`, Figs. 1, 2) comprises a calibration port (see multiple ports which allow fluid flow as indicated at the connection region between generator 26 and flow path 12 and/or connection between the gas sensor 30 and flow path 12 and/or the opening at the air flow inlet and the outlet as seen at Figs. 1, 2) configured to provide a direct fluid pathway to the sensor installation (see sensor 30, Fig. 1, 2).
Eickhoff teaches the coupled arrangement as described above, Eickhoff is silent regarding coupling a calibration hose to the calibration port.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hose for the connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)  
Eickhoff as modified above further teaches 
coupling a calibration fluid source (see gas generator 26, Figs. 1 and to the calibration hose (see arrangement at Figs. 1 and 2 and modification above); and 
activating the calibration fluid source (26) such that a calibration fluid flows to the sensor installation (30) through the calibration hose (see paragraphs [0023], [0024] and modification above).  

Regarding Claim 19, Eickhoff as modified above teaches wherein the calibration fluid source (26) is at a remote location relative to the sensor installation (see separate arrangement between 26 and 30 as shown at Figs. 1, 2, thus being remote).  

Regarding Claim 20, Eickhoff as modified above teaches wherein activating the calibration fluid source comprises an operator manually operating the calibration fluid source (see claim 25).  

Regarding Claim 21, Eickhoff as modified above teaches wherein activating the calibration fluid source comprises a control system automatically operating the calibration fluid source (see paragraphs [0024] – [0025] and [0028]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARRIT EYASSU/Primary Examiner, Art Unit 2861